Citation Nr: 0718675	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  98-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
costochondritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1997.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 1998 decision by the RO which granted 
service connection for costochondritis with a noncompensable 
rating effective from October 30, 1997 (the day after the 
veteran was discharged from service).  At that time, 
costochondritis was rated as analogous to Diagnostic Code 
5297 relating to evaluation of removal of ribs.  By a June 
1999 rating decision, the RO granted an increased evaluation 
to 10 percent, this time rating costochondritis as analogous 
to Diagnostic Code 5021 relating to myositis.  

The veteran testified at a hearing held during October 1998 
at the RO before a decision review officer (DRO)

By a September 2004 action, the board remanded this case for 
further development.  The case has now been returned to the 
Board for further consideration.  

REMAND

By a June 2001 action, the Board had also remanded this case, 
in pertinent part, in order to obtain another VA examination 
of the veteran's costochondritis.  Based on the resulting May 
2002 examination of the veteran, in a July 2002 decision the 
RO continued the 10 percent evaluation for costochondritis 
based on the analogous Diagnostic Code 5021 for myositis. 

The June 2001 Board remand action ordering another 
examination of the veteran was, in part, a response to a May 
2001 informal hearing presentation by the veteran's 
representative who contended that other Diagnostic Codes 
should be considered because Diagnostic Code 5021 for 
myositis was based on limitation of motion, while the 
veteran's complaint has been of chest pain.  The 
representative suggested that Diagnostic Code 5297 relating 
to removal of ribs, or Diagnostic Code 5319 relating to 
muscle group XIX which supports the abdominal wall could be 
more appropriate choices for analogizing this unlisted 
disorder.  

The Board notes that the veteran's representative, in 
September 2004 and May 2007 informal hearing presentations on 
behalf of the veteran, contended that the May 2002 VA 
examination relating to the veteran's costochondritis did not 
comply with the Board's remand instructions because: (1)  
there was no indication that the RO provided the examiner 
with the diagnostic criteria of Diagnostic Code 5319 or any 
other appropriate Diagnostic Code;  (2) the examiner's only 
comment on the veteran's functional limitations was that she 
could ambulate fairly well without aid and could get up from 
the examination table and from a supine position; (3) there 
was no comment on any functional loss due to pain; (4) there 
was no determination as to whether or not the veteran's chest 
pain was or was not due to a possible muscular disorder, and 
if so, the potential application of Diagnostic Code 5319; and 
(5) ranges of motions were not given in degrees. 

The veteran's representative contended that a remand was 
necessary in order to provide the veteran with another 
examination that complies with the Board's instructions in 
the June 2001 remand action.  After review of the June 2001 
remand instructions and the May 2002 VA examination, the 
Board agrees that a remand for another examination is needed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).


For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private or VA treatment records 
or that she wants VA to help her obtain.  
If she provides appropriate releases, or 
identifies any VA treatment, assist her 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  After the foregoing development has 
been completed, the veteran should be 
scheduled for a VA examination by an 
appropriate specialist to determine the 
current severity of the service-connected 
costochondritis.  The claims file must be 
provided to and reviewed by the examiner 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed, and the 
examiner must state on the examination 
report that such review has been 
accomplished.  Such diagnostic tests as 
the examiner deems necessary should be 
performed.  All ranges of motion must be 
given in degrees.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs her functionally.

The examiner should also render the 
following opinions for the record 
relating to the veteran's service-
connected costochondritis: the examiner 
should indicate whether there is any 
functional loss due to pain.  The 
examiner should also state whether 
costochondritis consists of muscle injury 
and, if so, identify the muscles 
affected. The RO should provide the 
examiner with the criteria of Diagnostic 
Code 5319, Diagnostic Code 5297, 
Diagnostic Code 5021, and any other 
potentially applicable Code, and ask that 
the examiner state whether the disability 
is more analogous to a respiratory system 
impairment or impairment of a Muscle 
Group, and if so is the impairment 
slight, moderate, moderately severe or 
severe.  If there is no functional 
impairment the examiner should so state.  
A complete and detailed rationale must be 
give for each opinion.  

3.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken. 38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, supra. 

5.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  The decision relating to 
increased initial rating should consider 
and discuss all potentially applicable 
Diagnostic Codes.  If any benefit sought 
is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.


After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 
     




